Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 9-13 & 15-23 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a device, comprising: the first nanostructure and the second nanostructure are connected by a third nanostructure that is located directly above or below the source/drain region in the cross-sectional view; and the first nanostructure and the third nanostructure have different thicknesses.
The most relevant prior art reference due to Balakrishnan et al. (Patent No.: US 9,653,289 B1) substantially discloses a device, comprising:							a first nanostructure and a second nanostructure each having an elongated shape, wherein the first nanostructure and the second nanostructure each contain a semiconductive material (Col. 14, L 26 – Col. 15, L 18, Fig. 19 – the nanostructure on the top right could be considered as the first nanostructure and the nanostructure on the top left could be considered as the second nanostructure);											a first gate located at least above or below the first nanostructure in a cross-sectional view (Col. 14, L 26 – Col. 15, L 18, Figs. 18-19 – the nanostructure on the top right could be considered as the first nanostructure as mentioned above and the gate located on the top right and 
a source/drain region located between the first gate and the second gate (Fig.19).

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-6, 9 & 21: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a device, comprising: a source/drain located between the first gate and the second gate and above or below the third portion of the nanostructure in a cross-sectional view.
The most relevant prior art reference due to Balakrishnan et al. (Patent No.: US 9,653,289 B1) substantially discloses a device, comprising:							a nanostructure that includes a first portion, a second portion and a third portion that each extend in a first direction, wherein the third portion is disposed between the first portion and the second portion, wherein the first portion corresponds to a first semiconductor channel, and wherein the second portion corresponds to a second semiconductor channel (Col. 14, L 26 – Col. 15, L 18, Figs. 1 & 19 – this prior art teaches that the stack of alternating layers of Fig. 1 could potentially comprise of one nano-sheet channel layer 140 and two sacrificial release layers 130 (one release layer 130 on top of nano-sheet channel layer 140 and one on the bottom) instead of the three channel layers 140 and four sacrificial release layers 130 shown in Fig. 1 (Col 5, L 26-43); we would for ease of explanation imagine for the time being that the stack shown in Fig. 1 is replaced with just one layer of nano-sheet channel layer 140 and two sacrificial release layers 130;  now moving to Fig. 19, it would mean that there would be only one nano-sheet channel layer 140 surrounded by work function layer 240; now we can see a nanostructure that includes a first portion i.e. the nano-sheet channel layer 140 seen on the left, a second portion i.e. the nano-


However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.

Regarding Claims 11-13, 15 & 22-23: these claims are allowed because of their dependency status from claim 10.

Regarding Claim 16: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a device, comprising: a plurality of third semiconductor nanostructures, wherein the source/drain components interleave with the third semiconductor nanostructures in the second direction; wherein the third semiconductor nanostructures have different thicknesses than the first semiconductor nanostructures or the second semiconductor nanostructures, and wherein the thicknesses are measured in a third direction different from the first direction and the second direction.
The most relevant prior art reference due to Balakrishnan et al. (Patent No.: US 9,653,289 B1) substantially discloses a device, comprising:							a plurality of first semiconductor nanostructures that each extends in a first direction, wherein the first semiconductor nanostructures are vertically stacked over one another in 


Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 16 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 16 is deemed patentable over the prior arts.

Regarding Claims 17-20: these claims are allowed because of their dependency status from claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812